DETAILED ACTION
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding claim 1, the subject matter not found was a system for analysis of changes in symptoms of a patient in which information about movements of a patient are extracted from first data captured of the patient performing an instructed first action, in response displaying an image configured to induce an emotional response in the patient, obtaining second data which captures the patient performing one or more microexpressions within 250 milliseconds of presenting the image; and then using the extracted movement information, the captured microexpression(s), and an additional one of demographic, disease, or medication information to determine progression of the patient’s disease, in combination with the other remaining limitations in the claim.
Pertinent prior art includes US 2017/0364741 A1 to Hau, which discloses a system that extracts movement data from a video taken of a person, presents a stimulus which is intended to elicit an emotional response from the patient, and obtain second data representing capture of the person performing one or more microexpressions within 250 milliseconds of presenting the image stimulus. However, Hau does not relate to instructing the person to perform an action related to medication administration, or the combined use of movement, microexpression and demographic/disease/medication information to determine an outcome comprising progression of a disease as required by the claim. US 2011/0153360 A1 to Hanina et al. (previously applied against the claims) discloses a system instructing a first action related to medication administration and collection of additional information such as demographic information. However, Hanina does not disclose presentation of an image configured to induce an emotional response in the patient, or capturing any movements or gestures which might be considered related to a microexpression of the patient, nor does it teach the combined use of movement, microexpression, and /demographic/disease/medication information to determine an outcome comprising progression of a disease. Further, there does not appear to be any reasonable motivation to combine the Hau and Hanina references, nor would such a combination teach at least the claimed limitation of determining an outcome comprising progression of a disease.
Regarding claim 13, the subject matter not found was a system for analysis of changes in symptoms of a patient which performs operations comprising obtaining data indicating a current disease status in a patient, providing a stimulus which probes one or more symptoms associated with the disease, and then utilizes data representing the patient performing an action in response to the stimulus along with demographic information and one or more medication characteristics of medications that the patient is taking in order to predict an outcome for a second (i.e. different) medication being provided to a second (i.e. different) patient based on the first and additional data that were obtained for the first patient, in combination with the other remaining limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
20 July 2022